--------------------------------------------------------------------------------

Ex. 10.61


Silverleaf Resorts, Inc.
1221 Riverbend Drive, Suite 120
Dallas, TX 75221




November 15, 2007


Liberty Bank
315 Main Street
Middletown, Connecticut 06457
Attention: Melanie S. Joy


Re:
$37,500,000 Receivables Financial Accommodation by Liberty Bank to Silverleaf
Resorts, Inc. dated September 28, 2007



Dear Ms. Joy:


Pursuant to discussions between us, you have requested and the undersigned,
Silverleaf Resorts, Inc., has agreed to modify the Loan and Security Agreement
dated as of September 28, 2007 and evidencing the financial accommodation
above-described, effective as of the date hereof in the following respects:


1. That part of Section 1.1 representing the defined term for "Eligible Notes
Receivables" shall be revised to delete the existing subsection (i) and to
substitute in its place and stead the following new replacement sub-section:


"(i) the first payment under each Note Receivable must be due and payable to
Borrower within 65 days of the closing date of the purchase of the Interval but
in no instance more than 30 days from the date of a requested Advance against
such Note Receivable once pledged to Lender, no monthly installment is more than
thirty (30) days contractually past due at the time of an Advance in respect of
such Note Receivable, nor more than sixty (60) days contractually past due at
any time;"


2. Section 5.l(b) shall be revised to delete in its entirety such existing
Section 5.1 (b) and to substitute in its place and stead the following new
replacement sub-section:


"(b) Loan Documents/Collateral.  Not less than five (5) Business Days prior to
the date of any Advance, Borrower shall have:


(i) delivered to Agent a list of all Eligible Notes Receivable and related
Mortgages which are to be the subject of such requested Advance, indicating the
unpaid principal balance owing on each of the Pledged Notes Receivable deemed to
be an Eligible Note Receivable, together with such additional information as
Agent may require;


(ii) delivered to Agent (or, if Agent shall so instruct, a designee appointed by
Agent in writing) (A)the original of each Pledged Note Receivable (duly endorsed
with the words "Pay to the order of Liberty Bank, as Agent, with

 
 

--------------------------------------------------------------------------------

 

Liberty Bank
Attention: Melanie Joy
November 15, 2007
Page 2


recourse"), (B) the original of each Mortgage securing such Pledged Notes
Receivable, (C) the original of each purchase contract (including addenda)
relating to the Pledged Notes Receivable and Mortgages, (D) originals or true
copies of the related truth-in-lending disclosures, loan application, warranty
deed, Payment Authorization Agreement and, if required by Agent, the related
Purchaser's acknowledgement, receipt and exchange company application,
disclosures and materials, and (E) with respect to each Eligible Note Receivable
from the sale of Intervals at Oak N' Spruce evidence satisfactory to Agent of
the filing in the appropriate recorder's office of the original UCC-1 Financing
Statement, naming the Purchaser of the Interval giving rise to the Eligible Note
Receivable as debtor and Borrower as secured party (the "Purchaser Financing
Statement"), perfecting Borrower's security interest in the applicable Interval
to secure the Purchaser's obligations under the Eligible Note Receivable and
naming Borrower as assignor and Agent as assignee, assigning to Agent, all of
Borrower's right, title and interest under each Purchaser Financing Statement.


(iii) delivered to Agent a duly executed Assignment of Notes Receivable and
Mortgages assigning to Agent all of Borrower's right, title and interest in and
to each such Pledged Note Receivable and the related Mortgage; and


(iv) subject to Section 4.4(c)(xvi) hereof and the partial waiver set forth in
Section 5.1(f) hereof, delivered to Agent, with respect to each Encumbered
Interval, a commitment for a Mortgagee's Title Policy showing that the Mortgage
in respect of such Interval has been assigned to Agent and insuring in favor of
Agent the first priority Lien of such Mortgage in the amount of the Advance to
be made in respect of such Pledged Note Receivable, with a satisfactory title
insurance policy to be issued within ninety (90) days from the date of the
Advance.


The Mortgages and the assignments thereof to Agent shall each be duly recorded
in the applicable land records with acceptable confirmation of submission for
recording provided to Agent. The Mortgagee's Title Policies shall be in form and
substance satisfactory to Agent and shall be issued by a title insurance company
satisfactory to Agent (the "Title Company"), and name Borrower as the insured
party therein. The funding of the requested Advance, delivery of the Collateral
and issuance of the title insurance policy, and recording of the assignments or
any releases may, in Agent's discretion, be effected by way of an escrow
arrangement with the Title Company or other fiduciary, the form and substance of
which shall be satisfactory to Agent."


3. Section 5.l(f) shall be revised to delete in its entirety such existing
Section 5.1(f) and to substitute in its place and stead the following new
replacement sub-section:


“'(f) Partial Waiver of Requirement for Title insurance Policies Upon

 
 

--------------------------------------------------------------------------------

 

Liberty Bank
Attention: Melanie Joy
November 15, 2007
Page 3


Satisfactory Maintenance of Inventory Control Procedures.  Anything in Section
5.1(b)(iv)hereof to the contrary notwithstanding, the delivery of a commitment
for a Mortgagee Title Policy and a Mortgagee Title Policy shall be required only
with respect to twenty-five percent (25%) of the Eligible Notes Receivable
delivered to Agent in respect of each advance and within sixty (60) days after
the applicable Advance, subject to the following requirements and limitations:


(i) Borrower shall be in full compliance with the Inventory Control Procedures
(as defined in Section 6.23 hereof); and


(ii) Agent shall have the right in its sole discretion to determine those
Eligible Notes Receivable in respect of which commitments for Mortgagee Title
Policies and also the Mortgagee Title Policies themselves shall be required.


In the event that Borrower fails to satisfy the requirements of Subsection
5.1(f)(i) or should Agent discover unpermitted Liens or other encumbrances on
the Mortgagee Title Policies obtained randomly, then, immediately upon such
event, the partial waiver provided under this Section 5.1(f) shall no longer be
effective and 100% compliance shall be required."


Our signature below shall constitute our agreement to the above.


We further confirm in connection with our agreement, that we, as Borrower,
acknowledge that we do not have any offsets, defenses or claims against you, as
Lender, Agent or Holder, or any of your officers, agents, directors or employees
whether asserted or unasserted. To the extent that we may have any such offsets,
defenses or claims, we and each of our respective successors, assigns, parents,
subsidiaries, affiliates, predecessors, employees and agents as applicable,
jointly and severally, release and forever discharge you, as Lender, Agent or
Holder, your subsidiaries, affiliates, officers, directors, employees, agents,
attorneys, successors and assigns, both present and former (collectively the
"Lender Affiliates") of and from any and all manner of action and actions, cause
and causes of action, suits, debts, controversies, damages, judgments,
executions, claims and demands whatsoever, asserted or unasserted, in law or in
equity which against the you, as Lender, Agent or Holder and/or Lender
Affiliates we or any of our respective successors, assigns, parents,
subsidiaries, affiliates, predecessors, employees and agents ever had, now have,
upon or by reason of any manner, cause, causes or thing whatsoever, including,
without limitation, any presently existing claim or defense whether or not
presently suspected, contemplated or anticipated.


[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

Liberty Bank
Attention: Melanie Joy
November 15, 2007
Page 4


SILVERLEAF RESORTS INC., a Texas corporation


By:
/S/ HARRY J. WHITE, JR.
 

Name:            Harry J. White, Jr.
Title:              Chief Financial Officer


Received and Acknowledged:
Dated: December 14, 2007


LIBERTY BANK


By:
/S/ MELANIE S. JOY
 

Name:           Melanie S. Joy
Title:             VP




CC:     Wellington Financial Corp.
1706 Emmet Street
Suite #2
Charlottesville, Virginia 22901-2822
Attn: Ronald M. Goldberg, President
 
 

--------------------------------------------------------------------------------

